IN THE SUPREME COURT OF THE STATE OF NEVADA


                KYMBERLIE JOY HURD,                                     No. 84784
                                 Appellant,
                             vs.                                               FILED
                MARIO OPIPARI,
                                 Respondent.                                   JUN 1 Û 2022

                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from an order denying appellant's motion
                to set aside pretrial emergency orders regarding visitation and custody.
                Eighth Judicial District Court, Family Court Division, Clark County; Bill
                Henderson, Judge.
                            The order designated in the notice of appeal is not substantively
                appealable. See NRAP 3A(b). This court has jurisdiction to consider an
                appeal only when the appeal is authorized by statute or court rule. Taylor
                Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). No statute
                or court rule allows for an appeal from the designated order. See generally
                In re Temporary Custody of Five Minor Children, 105 Nev. 441, 777 P.2d
                901 (1989) (stating that no appeal may be taken from a temporary order
                subject to periodic mandatory review). This court lacks jurisdiction, and
                            ORDERS this appeal DISMISSED.




                                          , J.                         Piekm         ,
                                                           Pickering


SUPREME COURT
     OF
     NEVADA

(0) I947A
                                                                          Z2-18911
                     cc:   Hon. Bill Henderson, District Judge, Family Court Division
                           Kymberlie Joy Hurd
                           Crome Law Firm
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEvACIA
                                                         2
(01 I947A




                11